Citation Nr: 1450710	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-42 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for visual loss/blindness.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for degenerative arthritis of the shoulders.

5.  Entitlement to service connection for degenerative arthritis of the knees.  

6.  Entitlement to a compensable disability rating for bilateral hearing loss.  

7.  Entitlement to service connection for an eye disability, other than visual loss/blindness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this case, the Board added the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression as an issue on appeal.  Review of the claims file shows that a final August 2004 rating decision denied entitlement to service connection for depression.  In December 2007, the Veteran specifically requested service connection for PTSD.  However, as the record contains diagnoses of psychiatric disabilities other than PTSD, including major depressive disorder, the Board included the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression as an issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  The Board is reopening the claim for entitlement to service connection for depression and remanding the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for additional development.  Accordingly, the action in this decision to reopen the claim of entitlement to service connection for depression does not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has also included the issue of entitlement to service connection for an eye disability, other than visual loss/blindness, as an issue on appeal.  In addition to his request to reopen his claim for service connection for visual loss/blindness, the Veteran reported eye discomfort and blepharitis.  See statement received in January 2010.  The reported diagnosis and eye discomfort constitute a distinct and new claim for service connection.  In this respect, a final August 2004 rating decision only denied entitlement to service connection for visual loss/blindness.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 401 (1996) (a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same when it has not been previously considered).  

The issue of entitlement to service connection for degenerative arthritis has been recharacterized as entitlement to service connection for degenerative arthritis of the shoulders and entitlement to service connection for degenerative arthritis of the knees due to the Veteran's clarification of the issue during the August 2014 hearing.  See hearing transcript, pg. 40.

Following the Supplemental Statement of the Case, the Veteran submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

In August 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Accordingly, the Board's April 2014 remand directive was completed.   See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for visual loss/blindness, entitlement to service connection for an acquired psychiatric disability, to include PTSD, entitlement to service connection for degenerative arthritis of the shoulders, entitlement to service connection for degenerative arthritis of the knees, and entitlement to service connection for an eye disability, other than visual loss/blindness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2004 rating decision, in pertinent part, denied entitlement to service connection for depression.  The Veteran did not appeal the decision and new and material evidence was not received within the one-year appeal period.

2.  Some of the evidence received since the final August 2004 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

3.  In July 2014 written correspondence and during his August 2014 hearing, the Veteran withdrew the issue of entitlement to a compensable disability rating for bilateral hearing loss.  





CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the withdrawal of the issue of entitlement to a compensable disability rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the action to reopen the claim of entitlement to service connection for depression, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an August 2004 rating decision, the RO denied entitlement to service connection for clinical depression.  The decision was not appealed and new and material evidence was not received within the one-year appeal period.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

At the time of the August 2004 rating decision, the evidence of record included service medical treatment records, private medical treatment records, radiation exposure questionnaire, history of the USS LAFAYETTE, articles related to the effects of radiation exposure, and the Veteran's statements.  The August 2004 rating decision denied the claim for service connection for clinical depression because there was no record in the service medical records of the Veteran being treated for or diagnosed with the condition or an associated chronic condition while in service.  

Evidence associated with the claims file since the August 2004 rating decision includes private treatment records, VA medical treatment records, and the Veteran's hearing testimony and statements.  The Board finds that some of this evidence constitutes new and material evidence.  38 C.F.R. § 3.156 (a).  The VA medical treatment records and the Veteran's hearing testimony are new because they did not exist at the time of the prior final rating decision in August 2004.  They are material as the testimony and VA medical treatment records indicate that the Veteran's symptoms are chronic and/or began during active service, i.e., an unestablished fact necessary to substantiate the claim for service connection.  Specifically, the Veteran testified that he was treated for psychiatric symptoms at a Naval Hospital during his period of active service.  The Veteran is considered competent to report his lay-observable psychiatric symptoms such as depression and panic attacks.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds that the evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been received with respect to the claim of entitlement to service connection for depression and the claim is reopened.  However, additional development must be completed prior to adjudication of the reopened claim on the merits.  

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to a compensable disability rating for bilateral hearing loss.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In July 2014 written correspondence and during his August 2014 hearing, prior to promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to a compensable disability rating for bilateral hearing loss.  This statement was made in writing and on the record during the August 2014 hearing, thus satisfying the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the issue, it is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened and granted to this extent only.

Entitlement to a compensable disability rating for bilateral hearing loss is dismissed.


REMAND

The Veteran identified receipt of benefits from the Social Security Administration (SSA).  The records were requested and in a September 2009 response, SSA indicated that the Veteran's records could not be located.  However, the claims file includes a letter from SSA to the Veteran.  The April 2010 letter indicated that the Veteran's application was filed in January 2010 and he was eligible to receive Supplemental Security Income payments.  As it appears that this action took place after the initial request to SSA, the Board finds that another request for these records must be made.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).    

In addition, during his hearing, the Veteran identified receiving private medical treatment from Dr. Michelsen, Dr. Knox, and Mercy Hospital, with respect to his degenerative arthritis and eyes.  On remand, the Veteran must be asked to complete and return release forms for any relevant private health care provider so that VA may obtain records on his behalf.  

The Veteran testified that he stopped receiving VA treatment six months ago.  See August 2014 hearing transcript pg. 10.  The most recent VA medical treatment records are dated in October 2010.  The Board must request all updated VA medical treatment records from October 2010.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran testified that he was seen at a Naval Hospital in Groton, Connecticut for mental health treatment during his period of active service.  Mental health clinic records may be stored separately from the Veteran's service treatment records.  As a result, a request must be made for the identified in-service mental health records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (2013).

During his hearing, the Veteran reported that his in-service stressor with respect to PTSD occurred in April 1983, as opposed to earlier statements.  See signed October 2009 and July 2010 VA Forms 21-0781.  In the October 2009 statement, the Veteran reported that the incident occurred in May 1982 (prior to his military service).  In the July 2010 statement, the Veteran reported that the stressor occurred in January 1984.  A September 2010 response from Defense Personnel Records Informational Retrieval System reviewed the command history for the USS LAFAYETTE in 1983 and 1984.  The deck logs for December 1983 and January 1984 were also reviewed as the Veteran reported that the stressor occurred in January 1984.  Given the Veteran's recent testimony that the stressor occurred in April 1983, the Board finds that another attempt must be made to verify the stressor according to the new date provided by the Veteran.   

The Board finds that the Veteran must be provided a VA medical examination with respect to his claim for entitlement to service connection for an acquired psychiatric disability.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2014).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing that post-service treatment for a condition or other possible association with military service.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

First, the evidence includes diagnoses of PTSD.  As noted above, the Veteran submitted statements related to a stressor.  See signed October 2009 and July 2010 VA Forms 21-0781.  However, his stressor has not been verified at this time.  The Veteran has not contended that he engaged with combat with the enemy and his DD Form 214 does not reflect any awards or decorations indicative of combat.  38 C.F.R. § 3.304(f)(2).   He has not reported a stressor related to a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  The Board has requested that additional verification of a stressor be completed on remand.  If a stressor is verified, a VA opinion must be provided with respect to etiology of the PTSD.  
With respect to the etiology of an acquired psychiatric disability, an opinion must be obtained.  The Veteran reported experiencing psychiatric symptoms since service.  He has a current diagnosis of major depressive disorder.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board also finds that a VA examination must be provided with respect to an eye disability, other than visual loss/blindness.  Id.  The Veteran reported blepharitis and private medical treatment records indicate removal of a stye and eye discomfort.  The service medical treatment records include an assessment of probable allergic conjunctivitis and discomfort in the left eye.  A medical opinion is required to address the etiology of any eye disability present.  

Finally, the Board recognizes the provisions of 38 C.F.R. § 3.311 (2014) pertaining to claims based on exposure to ionizing radiation.  The Veteran asserts that his disabilities are related to exposure to radiation.  The service medical treatment records include a record of occupational exposure to ionizing radiation.  However, the disabilities on appeal are not recognized as radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2).  While the Veteran submitted an article regarding the psychological effects of radiation catastrophes, this article did not identify a psychiatric disability as a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  As a result, development with respect to 38 C.F.R. § 3.311 is not required.  

Accordingly, the issues are REMANDED for the following action:

1.  Contact the Veteran and request that he identify the medical treatment providers from whom he received treatment for his claimed disabilities.  The Board is particularly interested in records from Dr. Michelsen, Dr. Knox, and Mercy Hospital.  After obtaining the appropriate authorization, contact any medical treatment provider so identified, and request all records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  Make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile or that the records do not exist.  

2.  Contact the appropriate source in order to attempt to verify the Veteran's reported in-service stressor with the date of April 1983 as identified by the Veteran during the August 2014 hearing.  

3.  Contact the National Personnel Records Center and/or any other appropriate source, to obtain any in-service mental health clinic records pertaining to the Veteran.  The Veteran identified receiving mental health treatment at the Naval Hospital in Groton, Connecticut.  Any negative response must be included in the claims file and the Veteran notified accordingly.  

4.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran notified accordingly.

5.  Request VA medical treatment records from October 2010 to the present.  

6.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability.  The claims file must be made available to the examiner for review and the examiner must state in the report that the claims file has been reviewed.  All indicated tests and studies should be performed.

After an examination of the Veteran and review of the claims file, respond to the following: 

a.  If and only if a stressor has been verified, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has PTSD that is related to an in-service stressor.

b.  Is it at least as likely as not (50 percent probability or more) that any psychiatric disability, was caused by or related to active service.

A rationale must be provided for any opinion reached.  

7.  Schedule the Veteran for a VA eye examination with respect to the issue of entitlement to service connection for an eye disability, other than visual loss/blindness.  The claims file must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any eye disability is caused by or related to active service.  

In providing the above opinion, discuss the Veteran's reports of blepharitis and notations of eye discomfort and assessment of probable conjunctivitis in the service medical treatment records.  

A rationale must be provided for any opinion reached.  

8.  When the development requested has been completed and any other development deemed necessary, the issues must be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


